Citation Nr: 1047525	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  03-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1968 to June 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating decision.  
In August 2006, May 2008, and December 2009, the case was 
remanded for corrective notice.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.


REMAND

In the December 2009 remand, the Board noted that, "[i]n 
connection with the instant claim to reopen, the Veteran has 
alleged a theory of entitlement which is not adequately developed 
(nor adjudicated).  Specifically, she has testified that during 
service she experienced psychiatric symptoms (insomnia and severe 
headaches), which have persisted to the present, increasing in 
severity.  Her service treatment records confirm she was seen for 
headaches which were not relieved with ASA.  They also note that 
on service discharge examination (in May 1972) she reported a 
history of frequent severe headaches.  Her allegations, viewed in 
light of the factual record, present a medical question for which 
there is no medical response in the record.  The Veteran has not 
been afforded a VA examination.  The Board finds that the duty to 
assist in this case includes obtaining a medical opinion."  

The post-remand development reflects that the Veteran failed to 
report for the VA examination that was scheduled in February 
2010; however, it is not clear that she received adequate notice 
of this examination.  In this regard, the Board notes that the 
letter notifying the Veteran of her February 24, 2010 VA 
examination is dated February 24, 2010 (i.e., on the same date).  
Hence, it does not appear that notice of the examination could 
have been delivered in a timely fashion. 

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As it appears that the 
Veteran did not receive adequate notice of the scheduled VA 
examination, and since an examination for an opinion is critical 
to resolving her claim, a further remand to reschedule the 
Veteran for a VA examination (with proper notice) is required.

The Veteran is advised that a governing regulation provides that 
when a claimant fails to report for an examination scheduled in 
conjunction with other than an original claim, the claim shall 
be denied [emphasis added].  See 38 C.F.R. § 3.655(b).

The Board's August 2006, May 2008, and December 2009 remands also 
noted that the Veteran had not received adequate notice in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, she was not provided the applicable (effective for 
claims filed prior to August 29, 2001) definition of new and 
material evidence.  The August 2006 and the June 2008 letters 
provided the revised definition, and the December 2009 letter 
provided no definition (It merely notified the Veteran that to 
reopen her claim, she must submit new and material evidence 
showing that her condition (schizophrenia) was shown in service 
or within one year of discharge).  Notably, this information is 
incorrect because competent evidence relating her schizophrenia 
to service/an event therein could serve as new and material 
evidence to reopen her claim.  Although the September 2009 
supplemental statement of the case (SSOC) contains the correct 
definition, the August 2006, June 2008, and December 2009 letters 
were not responsive to the Board's specific remand instruction to 
provide the pre-August 29, 2001 definition of new and material 
evidence.  See Stegall, supra.

[The Board observes that the December 2009 Board remand also 
instructed the RO to obtain from the Social Security 
Administration (SSA) copies of their decision on the Veteran's 
claim for SSA disability benefits and the record on which the 
decision was based.  Such development has been accomplished, and 
records from SSA are associated with the claims file.] 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and compliant with the notice 
requirements in claims to reopen as outlined 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letter should 
specifically advise the appellant of the pre-
August 29, 2001 definition of new and 
material evidence.  That the evidence must 
bear "directly and substantially" upon 
the specific matter under consideration 
and must be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim."  The letter 
should also indicate, with some degree of 
specificity, what type of evidence would be 
considered new and material, i.e., would 
suffice to reopen the claim, i.e., evidence 
showing that schizophrenia was manifested in 
service, manifested in the Veteran's first 
postservice year, or competent evidence 
that the schizophrenia is related to her 
service or to any event therein.  She 
should have opportunity to respond.

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist to 
determine whether she has a psychiatric 
disability that is related to her service.  
The Veteran must be timely notified of the 
time, place, and date of said examination at 
her last known address; and a copy of the 
notice letter must be associated with the 
claims file.

If the Veteran presents for examination, the 
examiner must review the Veteran's claims 
file in conjunction with the examination.  
Following examination of the Veteran, and 
review of the record, the examiner should 
provide an opinion that responds to the 
following:

a)  What is/are the diagnosis(es) for the 
Veteran's psychiatric disabilities currently 
shown?

b)  As to each psychiatric disability entity 
diagnosed, please indicate whether it is at 
least as likely as not (50% or better 
probability) that such is related to the 
Veteran's active service?  The examiner must 
specifically comment on the allegation that 
the Veteran's (documented) headaches in 
service were manifestations of her current 
psychiatric disability.

The examiner must explain the rationale for 
all opinions.

3.  The RO should then re-adjudicate the 
Veteran's claim (applying 38 C.F.R. 
§ 3.655(b), as appropriate).  If it remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

